EXHIBIT 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AGREEMENT

dated as of

November 22, 2011,

among

VERISIGN, INC.,

THE OTHER GUARANTORS IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions    SECTION 1.01.  

Credit Agreement

     1    SECTION 1.02.  

Other Defined Terms

     1   

ARTICLE II

  

The Guarantees

  

SECTION 2.01.  

Guarantee

     3    SECTION 2.02.  

Guarantee of Payment; Continuing Guarantee

     3    SECTION 2.03.  

No Limitations

     3    SECTION 2.04.  

Reinstatement

     4    SECTION 2.05.  

Agreement to Pay; Subrogation

     4    SECTION 2.06.  

Information

     5    SECTION 2.07.  

Payments Free of Taxes

     5   

ARTICLE III

  

Indemnity, Subrogation and Subordination

  

SECTION 3.01.  

Indemnity and Subrogation

     5    SECTION 3.02.  

Contribution and Subrogation

     5    SECTION 3.03.  

Subordination

     6   

ARTICLE IV

  

Representations and Warranties

  

ARTICLE V   

Miscellaneous

  

SECTION 5.01.  

Notices

     6    SECTION 5.02.  

Waivers; Amendment

     6    SECTION 5.03.  

Administrative Agent’s Fees and Expenses; Indemnification

     7    SECTION 5.04.  

Survival of Agreement

     7    SECTION 5.05.  

Counterparts; Effectiveness; Several Agreement

     8    SECTION 5.06.  

Severability

     8    SECTION 5.07.  

Right of Set-Off

     9    SECTION 5.08.  

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     9    SECTION 5.09.  

WAIVER OF JURY TRIAL

     10   

 

i



--------------------------------------------------------------------------------

SECTION 5.10.  

Headings

     10    SECTION 5.11.  

Termination or Release

     10    SECTION 5.12.  

Additional Subsidiary Guarantors

     10    SECTION 5.13.  

Conversion of Currencies

     11   

 

ii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of November 22, 2011 (this “Agreement”), among
VERISIGN, INC., the other GUARANTORS identified herein and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

Reference is made to the Credit Agreement dated as of November 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto (together with the Company, the
“Borrowers”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan Europe Limited, as London Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Guarantors are Affiliates of the Borrowers, will
derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning set forth in the preamble hereto.

“Borrowers” has the meaning set forth in the introductory paragraph hereto.

“Claiming Party” has the meaning set forth in Section 3.02.

“Company” has the meaning set forth in the introductory paragraph hereto.

“Contributing Party” has the meaning set forth in Section 3.02.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning set forth in the introductory paragraph
hereto.

“Guaranteed Party” means (a) the Administrative Agent, (b) the London Agent,
(c) the Lenders, (d) the Issuing Banks, (e) the Arranger, (f) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (g) the successors and assigns of any of the foregoing.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Obligations” means (a) the due and punctual payment by each Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by such Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of such Borrower under the Credit Agreement and each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents (including monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding).

“Subsidiary Guarantors” means Subsidiaries identified as such on Schedule I and
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Effective Date pursuant to Section 5.12; provided that if a
Subsidiary is released from its obligations as a Subsidiary Guarantor hereunder
as provided in Section 5.12(b), such Subsidiary shall cease to be a Subsidiary
Guarantor hereunder effective upon such release.

“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

ARTICLE II

The Guarantees

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, the due and
punctual payment and performance of the Obligations. Each Guarantor further
agrees that the Obligations may be extended or renewed, in whole or in part, or
amended or modified, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any extension,
renewal, amendment or modification of any of the Obligations. Each Guarantor
waives presentment to, demand of payment from and protest to any Borrower or any
other Loan Party of any of the Obligations, and also waives notice of acceptance
of its Guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Guaranteed Party to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of any Borrowers,
any other Loan Party or any other Person. Each Guarantor agrees that its
guarantee hereunder is continuing in nature and applies to all of the
Obligations, whether currently existing or hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations, or otherwise. Without limiting the generality of the
foregoing, except for termination or release of its obligations hereunder as
expressly provided in Section 5.12, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Administrative Agent or any other Guaranteed Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise, (ii) any rescission, waiver, amendment, or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement, (iii) any default, failure or delay, wilful or otherwise, in the
performance of any of the Obligations or (iv) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations).

 

3



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party (other than the indefeasible payment in full in cash of all the
Obligations). The Administrative Agent and the other Guaranteed Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any Borrower or any other Loan Party or exercise any
other right or remedy available to them against any Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder (except to the extent the Obligations have been indefeasibly paid in
full in cash). To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligations is rescinded or must
otherwise be restored by the Administrative Agent or any other Guaranteed Party
upon the bankruptcy or reorganization (or any analogous proceeding in any
jurisdiction) of the Company, any other Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Borrowers or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation. Each Guarantor agrees that if payment in respect of
any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any change in law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, circumstance or condition, payment of such Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of the Administrative Agent or any Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, such Guarantor shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each other Guaranteed Party against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against any Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.

 

4



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guaranteed Party will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Payments Free of Taxes. Each Guarantor that is not a party to the
Credit Agreement hereby acknowledges the provisions of Section 2.17 of the
Credit Agreement and agrees to be bound by such provisions with the same force
and effect, and to the same extent, as if such Guarantor were a party to the
Credit Agreement.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), each Borrower agrees that (a) in the event a payment
in respect of any Obligation of such Borrower shall be made by any Guarantor
under this Agreement, such Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to this Agreement or any other Loan Document to satisfy in whole or in part any
Obligation of such Borrower, such Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor (other than a payment by any Borrower of its
Obligations under the Credit Agreement) hereunder in respect of any Obligations
or assets of any other Guarantor (other than the Company) shall be sold pursuant
to any Loan Document to satisfy any Obligation (other than any such sale of
assets of any Borrower to satisfy its Obligations under the Credit Agreement)
and such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrowers as provided in Section 3.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 5.12, the date of the Supplement hereto executed and
delivered by such Guarantor). Any

 

5



--------------------------------------------------------------------------------

Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall (subject to Section 3.03) be subrogated to the rights of such
Claiming Party under Section 3.01 to the extent of such payment.

SECTION 3.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and all
other rights of the Guarantors of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of all the Obligations. No failure on the part of any Borrower or any
Guarantor to make the payments required by Sections 3.01 and 3.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

ARTICLE IV

Representations and Warranties

Each Guarantor represents and warrants that (a) the execution, delivery and
performance by such Guarantor of this Agreement have been duly authorized by all
necessary corporate or other action and, if required, action by the holders of
such Guarantor’s Equity Interests, and that this Agreement has been duly
executed and delivered by such Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to such Guarantor (if such Guarantor is not a party to the Credit Agreement) are
true and correct.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Company as
provided in Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are

 

6



--------------------------------------------------------------------------------

cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) Each Guarantor that is not a party to the Credit Agreement, jointly with
each other such Guarantor and severally, agrees to reimburse the Administrative
Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if each reference in such Section to
“the Borrowers” were a reference to “the Guarantors” and with the same force and
effect as if such Guarantor were a party to the Credit Agreement.

(b) Each Guarantor that is not a party to the Credit Agreement, jointly with
each other such Guarantor and severally, agrees to indemnify and hold harmless
each Indemnitee as provided in Section 9.03(b) of the Credit Agreement as if
each reference in such Section to “the Borrowers” were a reference to “the
Guarantors” and with the same force and effect as if such Guarantor were a party
to the Credit Agreement.

(c) All amounts due under paragraph (a) or (b) of this Section shall be payable
promptly after written demand therefor.

(d) To the extent permitted by applicable law, no Guarantor shall assert, or
permit any of its Affiliates or Related Parties to assert, and each Guarantor
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in

 

7



--------------------------------------------------------------------------------

the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Agents, the Arranger, the Issuing Banks and the Lenders and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such Person or on its behalf and notwithstanding that any Agent, the
Arranger, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended under the Credit Agreement,
and, subject to Section 9.05 of the Credit Agreement, shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any LC Exposure is outstanding and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.04, 2.07 and 5.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated by the Loan Documents, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 5.05. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Guaranteed Parties and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any attempted assignment or transfer by any Loan Party shall be null and
void), except as expressly provided in this Agreement and the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

SECTION 5.06. Severability. To the fullest extent permitted by applicable law,
any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and, to the
fullest extent permitted by applicable law, the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

 

8



--------------------------------------------------------------------------------

SECTION 5.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Guarantor against any of
and all the obligations then due of such Guarantor now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 5.08. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or any of its properties in the courts of any
jurisdiction.

(c) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 5.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement or any other
Loan Document to serve process in any other manner permitted by law.

 

9



--------------------------------------------------------------------------------

SECTION 5.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 5.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 5.11. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate and be released when
all the Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made) have been paid in full in cash, the Lenders have no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero (including as a result of obtaining consent of the applicable Issuing
Bank as described in Section 9.05 of the Credit Agreement) and the Issuing Banks
have no further obligations to issue, amend or extend Letters of Credit under
the Credit Agreement.

(b) The Guarantees made herein by a Subsidiary Loan Party shall also be released
at the time or times and in the manner set forth in Section 9.18 of the Credit
Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.

SECTION 5.12. Additional Subsidiary Guarantors. Pursuant to the Credit
Agreement, certain Subsidiaries not a party hereto on the Effective Date are
required to enter into this Agreement. Upon the execution and delivery by the
Administrative Agent and any such Subsidiary of a Supplement, such Subsidiary
shall become a Subsidiary Guarantor hereunder with the same force and effect as
if originally named as such herein. The execution and delivery of any Supplement
shall not require the consent of any other

 

10



--------------------------------------------------------------------------------

Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary as a party to this Agreement.

SECTION 5.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert any Obligation denominated in
one currency into another currency, each party hereto agrees, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures in the relevant
jurisdiction the first currency could be purchased with such other currency on
the Business Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Guarantor in respect of any Obligation due to any
Guaranteed Party shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such Obligation is stated
to be due under the Loan Documents (the “Agreement Currency”), be discharged
only to the extent that, on the Business Day following receipt by such
Guaranteed Party of any sum adjudged to be so due in the Judgment Currency, such
Guaranteed Party may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to such Guaranteed Party in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Guaranteed Party against such loss.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

VERISIGN, INC.,   By  

/s/ John D. Calys

    Name:   John D. Calys     Title:   Interim Chief Financial Officer VERISIGN
INFORMATION SERVICES, INC.   By  

/s/ John D. Calys

    Name:   John D. Calys     Title:   Chief Financial Officer and Treasurer

SIGNATURE PAGE TO GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,   By  

/s/ Tina Ruyter

    Name:   Tina Ruyter     Title:   Executive Director

SIGNATURE PAGE TO GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

Schedule I to

the Guarantee Agreement

INITIAL SUBSIDIARY GUARANTORS

1. VeriSign Information Services, Inc.



--------------------------------------------------------------------------------

Exhibit A to

the Master Guarantee Agreement

SUPPLEMENT NO.      dated as of [    ] to the Guarantee Agreement dated as of
[            ], 2011, among VERISIGN, INC., the other GUARANTORS party thereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of November 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as London
Agent, and (b) the Guarantee Agreement dated as of November 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Company, the other Guarantors party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement or the Guarantee Agreement, as applicable.

The Guarantors have entered into the Guarantee Agreement in order to induce the
Lenders and the Issuing Banks to extend credit to the Borrowers. Section 5.12 of
the Guarantee Agreement provides that additional Subsidiaries may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders and the Issuing Banks to make
additional extensions of credit under the Credit Agreement and as consideration
for such extensions of credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.12 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor, and the New Subsidiary hereby agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Subsidiary Guarantor
thereunder. Each reference to a “Subsidiary Guarantor” or a “Guarantor” in the
Guarantee Agreement shall be deemed to include the New Subsidiary. The Guarantee
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants that (a) the execution,
delivery and performance by the New Subsidiary of this Supplement have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of the New Subsidiary’s Equity Interests, and that this
Supplement has been duly executed and delivered by the New Subsidiary and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to the New Subsidiary are true and correct.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic imaging shall be effective as delivery of a manually signed
counterpart of this Supplement. This Supplement shall become effective as to the
New Subsidiary when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent, the
other Guaranteed Parties and their respective successors and assigns, except
that the New Subsidiary shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly provided in this Supplement, the
Guarantee Agreement and the Credit Agreement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 6. To the fullest extent permitted by applicable law, any provision of
this Supplement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and to the fullest extent
permitted by applicable law, the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY],   By  

 

    Name:     Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent,   By  

 

    Name:     Title:

SIGNATURE PAGE TO SUPPLEMENT TO THE GUARANTEE AGREEMENT